COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
VERN BAUER AND JOELLA                                             No. 08-15-00292-CV
JACOBSON,                                       §
                                                                     Appeal from the
                        APPELLANTS,             §
                                                                    17th District Court
V.                                              §
                                                                of Tarrant County, Texas
FOREST RIVER, INC.,                             §
                                                                  (TC#017-273447-14 )
                            APPELLEE.           §

                                   MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the

fault of the Appellants, Vern Bauer and Joella Jacobson, we dismiss the appeal for want of

prosecution.

       Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed.    TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 20.1(c);

37.3(b), (c). The clerk’s record was due to be filed on October 10, 2015. The Tarrant County

District Clerk notified the Court that the clerk’s record would not be filed because Appellants

have not made financial arrangements for preparation of the clerk’s record. In accordance with

Rule 37.3(b), the Clerk of the Court notified Appellant by letter regarding their failure to make
financial arrangements to pay for the clerk’s record and advised Appellants that the appeal would

be dismissed for want of prosecution unless they responded within ten days and showed grounds

for continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellants have not filed any written

response or otherwise showed that grounds exist for the appeal to be continued. Pursuant to

Rules 37.3(b) and 42.3(b) and (c), we dismiss the appeal for want of prosecution.            See

TEX.R.APP.P. 37.3(b), 42.3(b), (c).



October 30, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-